White, Presiding Judge.
Appellant, under Article 680 Penal Code, was indicted for willfully and wantonly killing a cow. On the trial it was proposed by defendant to show by the witness Wynn that the animals with which the cow that was killed ran were breachy animals and in the habit of trespassing upon crops. This evidence was excluded on objection by the State.
The ruling was erroneous. The evidence should have gone to the jury in order that they might have considered it in determining whether the killing was willfully and wantonly done without excuse and under circumstances evincing a lawless spirit, or whether under the circumstances such facts negatived such motives, promptings and wantonness. (Branch v. the State, 41 Texas, 622; Jones v. The State, 3 Texas Ct. App., 228; Lott v. The State, 9 Texas Ct. App., 206; Davis v. The State, 12 Texas Ct. App., 11; Thomas v. The State, 14 Texas Ct. App., 200; Lane v. The State, 16 Texas Ct. App., 172; Payne v. The State, 17 Texas Ct. App., 40.
For error in rejecting this evidence the judgment is reversed and the cause remanded.

Reversed and remanded.